Citation Nr: 1020556	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-03 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides 
or as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and April 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The Board observes that the Veteran's claim of entitlement to 
service connection for peripheral neuropathy was originally 
denied in a rating decision issued in January 2003.  Such 
claim was denied because the RO determined that peripheral 
neuropathy was not shown to have been incurred in or 
aggravated by his military service and was not secondary to a 
service-connected disability.  With regard to the latter 
finding, the Board notes that the Veteran claimed that his 
peripheral neuropathy was secondary to a lumbar spine 
disorder; however, service connection for such disorder was 
denied in the same rating decision.  The Veteran entered a 
notice of disagreement in December 2003 and a statement of 
the case was issued in February 2004.  No timely substantive 
appeal was received; however, in his December 2003 notice of 
disagreement, the Veteran advanced a new theory of 
entitlement to service connection for peripheral neuropathy 
which was based on exposure to herbicides.  Such theory had 
not been considered in either the January 2003 rating 
decision or the February 2004 statement of the case.  
Therefore, in the February 2004 statement of the case, the 
Veteran was notified that, as he had claimed a new theory of 
entitlement based on herbicide exposure in his notice of 
disagreement and such had never been addressed, it would be 
considered a new issue that would have to undergo development 
and subsequent rating action.  As such, the issue of 
entitlement to service connection for peripheral neuropathy 
as a result of exposure to herbicides was denied in the 
August 2004 rating decision.

However, in Robinson v. Peake, 21 Vet.App. 545 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that separate theories in support of a claim for 
benefits for a particular disability does not equate to 
separate claims for benefits for that disability.  
Specifically, the Court found that, although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  Therefore, while the RO treated the Veteran's 
new theory of entitlement to service connection for 
peripheral neuropathy based on exposure to herbicides as a 
separate claim, under Robinson and prevailing case law, it is 
part of his original claim.  Therefore, the January 2003 
rating decision is not final with respect to the claim of 
entitlement to service connection for peripheral neuropathy 
and, as such, new and material evidence is not required to 
reopen the claim.    

The Board also notes that the Veteran requested a video-
conference or personal hearing before a Veterans Law Judge in 
his February 2006 substantive appeal (VA Form 9).  As such, 
he was scheduled for a video-conference hearing in April 
2010; however, in March 2010, the Veteran's representative 
indicated that the Veteran wished to cancel his scheduled 
Board hearing and have his claim decided based on the 
evidence of record.  38 C.F.R. §§ 20.702(e), 20.704(e) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that the Veteran has claimed entitlement 
to service connection for peripheral neuropathy of all four 
extremities as a result of exposure to herbicides.  In this 
regard, he alleges that he was exposed to Agent Orange while 
serving aboard the U.S.S. Warrington in Vietnamese waters.  
The Board further notes that the evidence of record reveals a 
diagnosis of diabetes mellitus type II with diabetic 
neuropathy in November 2007, suggesting that the Veteran's 
peripheral neuropathy may be due, in part, to diabetes 
mellitus.  

With respect to the Veteran's claim of entitlement to service 
connection for diabetes mellitus, the Board notes that a 
rating decision issued in April 2009 denied such benefit.  
Thereafter, in May 2009, the Veteran entered a notice of 
disagreement as to the denial of such issue.  While the RO 
did not construe the Veteran's statement as a notice of 
disagreement, the Board finds that he referenced the April 
2009 rating decision and clearly disputed the RO's finding 
that he was not physically present in Vietnam, which was the 
basis of the RO's denial of service connection for diabetes 
mellitus.  Therefore, the Board finds that the May 2009 
communication from the Veteran is a notice of disagreement as 
to the April 2009 rating decision.  See 38 C.F.R. § 20.201.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  See 38 C.F.R. § 19.26.  
Thus, remand for issuance of a statement of the case on this 
issue is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, this issue will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  

Additionally, as the Veteran's diabetes mellitus claim is 
being remanded for the issuance of a statement of the case 
and he has claimed service connection for peripheral 
neuropathy which the evidence shows may be due, in part, to 
diabetes mellitus, such claims are inextricably intertwined.  
Therefore, before the issue of entitlement to service 
connection for peripheral neuropathy can be addressed on 
appeal, the Veteran's claim for service connection for 
diabetes mellitus must be addressed.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  As such, consideration of 
the merits of the Veteran's claim for service connection for 
peripheral neuropathy should be deferred pending the 
readjudication of his claim for service connection for 
diabetes mellitus.

The Board also observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the Veteran was not provided with notice of 
the information and evidence necessary to establish his claim 
of entitlement to service connection for peripheral 
neuropathy on a secondary basis, a remand is necessary to 
provide the Veteran with proper VCAA notice.

The Board also notes that that, after the issuance of the 
January 2006 statement of the case, VA treatment records 
relevant to the Veteran's peripheral neuropathy and 
additional documents pertaining to his alleged presence in 
Vietnam were associated with the claims file.  However, no 
supplemental statement of the case was issued.  As the 
additionally received evidence is relevant to the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy currently on appeal and was received prior to 
certification and transfer of the appeal to the Board, a 
remand of the case is required to comply with 38 C.F.R. § 
19.31(b) .

Accordingly, the case is REMANDED for the following action:

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issue of entitlement to service 
connection for diabetes mellitus type II, 
to include as a result of exposure to 
herbicides, must be issued.  The Veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
Veteran's appeal as to this issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

2.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for peripheral 
neuropathy on a secondary basis.

3.  Any additionally-indicated 
development, to include obtaining any 
outstanding, relevant records, affording 
the Veteran any contemporary examinations, 
or obtaining any opinions deemed necessary 
for the appropriate adjudication of the 
claim, should be conducted.

4.  After completing the above, and any 
other development that may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim for 
service connection for peripheral 
neuropathy, to include as a result of 
exposure to herbicides or as secondary to 
diabetes mellitus type II, should be 
readjudicated based on the entirety of the 
evidence, to include any evidence 
associated with the claims file after the 
issuance of the January 2006 statement of 
the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

